Name: Commission Regulation (EC) No 1459/2001 of 17 July 2001 repealing Regulation (EC) No 1046/2001 adopting exceptional support measures for the markets in pigmeat and veal in the Netherlands
 Type: Regulation
 Subject Matter: animal product;  Europe;  economic policy;  agricultural activity;  trade policy
 Date Published: nan

 Avis juridique important|32001R1459Commission Regulation (EC) No 1459/2001 of 17 July 2001 repealing Regulation (EC) No 1046/2001 adopting exceptional support measures for the markets in pigmeat and veal in the Netherlands Official Journal L 194 , 18/07/2001 P. 0007 - 0007Commission Regulation (EC) No 1459/2001of 17 July 2001repealing Regulation (EC) No 1046/2001 adopting exceptional support measures for the markets in pigmeat and veal in the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 20 thereof,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3), and in particular Article 39 thereof,Whereas:(1) Because of the outbreak of foot-and-mouth disease in certain production regions in the Netherlands, animal health measures were adopted by the Netherlands authorities pursuant to Article 9 of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(4), as last amended by the Act of Accession of Austria, Finland and Sweden. Exceptional support measures for the markets in pigmeat and veal were adopted for this Member State by Commission Regulation (EC) No 1046/2001(5).(2) In view of the progress achieved on the animal health side, the exceptional market support measures can now be closed; therefore, Regulation (EC) No 1046/2001 needs to be repealed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Meeting of Management Committees for Pigmeat and for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1046/2001 is repealed.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 315, 26.11.1985, p. 11.(5) OJ L 145, 31.5.2001, p. 31.